NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



FLORIDA DIGESTIVE HEALTH                       )
SPECIALISTS, LLP and RAMON E.                  )
COLINA, M.D., LLC,                             )
                                               )
              Appellants,                      )
                                               )
v.                                             )        Case No. 2D16-2480
                                               )
RAMON E. COLINA, M.D.,                         )
                                               )
              Appellee.                        )
                                               )

Opinion filed December 9, 2016.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Sarasota County; Rochelle T. Curley,
Judge.

George G. Mahfood of Broad and Cassel,
Miami, and Mark M. Barber of Broad and
Cassel, Tampa, for Appellants.

Daniel C. Guarnieri of Berlin Patten Ebling,
PLLC, Sarasota, and Raul E. Pinzon-
Morales, Orlando, for Appellee.


PER CURIAM.

              This appeal is dismissed as moot. The issues raised in this appeal were

resolved by the trial court's October 26, 2016, order complying with this court's

published order in appeal No. 2D14-4551 granting the Appellants' motion to enforce
mandate. See Fla. Digestive Health Servs., LLP v. Colina, 41 Fla. L. Weekly D2078

(Fla. 2d DCA Sep. 7, 2016).

             Dismissed.



MORRIS, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                        -2-